PER CURIAM.
Those only could be ad-the possession of the receiver; and upon the affidavits submitted we think that no case was made out as against Stratton and Brooks. The money which, in the alternative, was to be paid unless the goods were returned, if paid, should be_ held by the receiver until the title of the receiver to the property can be determined in an appropriate proceeding; and if it can then be shown that some or all of this property belonged to Brady, and that under the chattel mortgage it was legally sold to Snider, then Brady would be entitled to receive the amount which by the order is directed to be paid. The order is accordingly reversed as to Stratton and Brooks, and, subject to the suggestion about the manner in which the money should be held, affirmed as to Brady and Meyer, without costs.